Citation Nr: 0931848	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-36 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include aortic insufficiency.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran has verified service from November 1982 to 
February 1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for a heart disability, to include aortic 
insufficiency, and for a left foot disability.  The Veteran 
submitted  notice of disagreement with the aforementioned 
issues in June 2007 and subsequently perfected his appeal in 
November 2007.

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The issue of entitlement to service connection for a left 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
heart disability, to include aortic insufficiency, is the 
result of a disease or injury in service, nor may it be 
presumed to be the result of service.


CONCLUSION OF LAW

A heart disability, to include aortic insufficiency, was not 
incurred in or aggravated by active duty service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in February 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The February 2007 notice letter also 
informed the Veteran of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" consists of his own 
lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a claimant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the claimant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the claimant suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  The Merits of the Claim

The Veteran alleges that he currently suffers from a heart 
disability, to include aortic insufficiency, which is the 
result of a disease or injury in service.  The Board 
disagrees.

Service Connection, Generally

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Regulations provide that certain chronic diseases, such as 
cardiovascular disabilities, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).  In order for the 
presumption to apply, the evidence must indicate that the 
disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307 (2008).



Presumption of Soundness

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111 (2008).  Thus, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation provides expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  

Analysis

Initially, the Board notes that the Veteran has been 
diagnosed with a heart disability.  Specifically, the medical 
evidence of record indicates that the Veteran has a current 
diagnosis of severe aortic valve regurgitation with no 
stenosis.  See private treatment records, S. J. H., September 
30, 1979 through October 5, 1979; see also F. H., January 30, 
1999 through September 29, 1999.  Accordingly, element (1) of 
Hickson [current disability] has been satisfied.  See 
Hickson, supra.

With regard to element (2) of Hickson [in-service disease or 
injury], the Veteran contends that he was found to have a 
heart murmur at the time of his enlistment into service.  See 
Travel Board hearing transcript, June 15, 2009.  However, 
there is no objective evidence of record to establish a heart 
disability or heart murmur at the time of the Veteran's 
October 1982 enlistment examination.  On his October 1982 
report of medical history, the Veteran specifically denied 
having any history of heart trouble.  Although the Veteran is 
competent to report having a history of a heart murmur; clear 
and unmistakable evidence is required to rebut the 
presumption of soundness in this case.  There is no objective 
evidence of a heart murmur or other heart disability shown at 
the time of the Veteran's entrance; therefore, the Board 
finds that the presumption of soundness attaches.  See 38 
C.F.R. § 3.304(b) (2008).

Review of the Veteran's service treatment records does not 
reveal any complaints, diagnoses, or treatment of a heart 
disability.  Furthermore, there is no indication that the 
Veteran was diagnosed with a cardiovascular disability within 
one year of his discharge from active duty service, much less 
that such a disability was to a compensable degree.  
Accordingly, the Veteran is not afforded the presumption set 
forth in 38 C.F.R. §§ 3.307 and 3.309.  The Veteran's claim 
fails to meet the requirements of element (2) under Hickson.  
See Hickson, supra.

The Board notes that the Veteran was diagnosed with severe 
aortic insufficiency in September 1999, and symptomatic 
aortic regurgitation in October 1999.  The earliest evidence 
of a diagnosed heart condition was in 1999.  Private 
treatment reports note that the Veteran had a history of a 
heart murmur for a number of years, and a history of a heart 
murmur since high school.  As discussed above, the Board 
finds that this history is not sufficient to rebut the 
presumption of soundness at the time of the Veteran's service 
entrance.  See 38 C.F.R. § 3.304(b) (2008).  It appears that 
the Veteran's physicians are merely repeating history 
provided by the Veteran, as there is no medical evidence to 
establish these allegations.  In Black v. Brown, 5 Vet. App. 
177, 180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  The Board further notes that the 
Veteran underwent surgery for a bicuspid aortic valve and 
severe aortic valve regurgitation in October 1999.  Private 
treatment records dated from 1999 to 2007 show that the 
Veteran continues to be followed for a systolic ejection 
murmur and aortic insufficiency.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as noted above, the 
medical evidence indicates that the Veteran's heart 
disability had its onset in 1999, over 15 years after the 
Veteran left military service.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service has 
therefore not been demonstrated.

With respect to element (3) of Hickson [medical nexus], the 
Board notes that the Veteran's contentions that he has 
suffered from a heart disability since service can be 
considered competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the Veteran's lay statements in the present case 
are outweighed by the negative service records and post-
service treatment records (indicating heart problems that 
began many years after service). 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his current symptomatology.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  As there is no medical 
evidence of record to support the Veteran's claim that his 
current disability is due to his time in active duty, the 
claim also fails on the basis of Hickson element (3).  See 
Hickson, supra.



Although the Veteran has established that he currently 
suffers from a heart disability, the evidence of record does 
not support a finding that this condition is the result of 
his time in service.  The Veteran's claim fails on element 
(3) of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a heart disability, to 
include aortic insufficiency, is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a left foot 
disability.

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

Service treatment records demonstrate that the Veteran had 
moderate flat feet at the time of his enlistment.  Private 
medical records show that the Veteran had a fracture of the 
2nd, 3rd, 4th, and 5th metatarsals of the left foot prior to 
service.  The Veteran was also seen for left foot pain in 
service.  In light of the foregoing; the Board finds that a 
remand for a VA examination is necessary to determine if the 
Veteran had a pre-existing left foot condition that was 
aggravated in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a letter to 
the Veteran requesting authorization 
and consent to obtain any outstanding 
treatment records from 2007 to the 
present for his left foot disability.  
If no additional records are available, 
this should be memorialized in the 
Veteran's claims file.

2.  Upon receipt of any treatment 
records requested in the paragraph 
above, the Veteran should be scheduled 
for a VA orthopedic examination with an 
appropriate expert to determine the 
nature and etiology of the Veteran's 
alleged left foot disability.  The VA 
examiner should review the Veteran's 
claims file and a copy of this Remand 
in conjunction with the examination.  
The examiner must review the entire 
claims file to include the available 
service treatment records and private 
treatment records documenting the 1979 
left foot injury.  The VA examiner must 
note that this has been accomplished in 
the examination report.  The VA 
examiner should also address the 
following:

a).  Identify all left foot 
disabilities;

b.)  As to each left foot diagnosis 
identified, state whether such 
disability pre-existed the Veteran's 
military service;

c.)  As to each left foot diagnosis 
found to have pre-existed service, 
state whether the evidence of record 
demonstrates that such a disorder 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted either the 
natural progression of the disorder, OR 
whether such worsening constituted 
chronic aggravation due to service;

d).  As to any left foot diagnosis 
found not to have pre-existed service, 
indicate whether it is at least as 
likely as not that the left foot 
diagnosis is etiologically related to 
the Veteran's military service.

The examiner must provide a clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
To state that the Veteran's disability 
is or is not due to service is 
insufficient.  Specific reasons and 
bases MUST be provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


